DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 16, 19-21, 23, 27-31 and 33 are objected to because of the following informalities:  
Claim 16 recites “an electrical current” in line 8 and should recite --the electrical current--.
Claim 19 recites “first core member the first” in line 2 and should recite --the first core member, the first--.
Claim 19 recites “its flexibility” in line 4 and should recite --the flexibility-- .
Claim 19 recites “the first and second” in line 4 and should recite --the first and the second--.
Claim 19 recites “the first and second” in line 5 and should recite --the first and the second--.
Claim 19 recites “the first and second” in line 6 and should recite --the first and the second--.
Claim 20 recites “the first and second” in line 1 and should recite --the first and the second--.
Claim 20 recites “electrical current” in line 3 and should recite --the electrical current--.
Claim 21 recites “the first and second” in line 1 and should recite --the first and the second--.
Claim 23 recites “the first and second” in line 1 and should recite --the first and the second--.
Claim 27 recites “a current” in line 2 and should recite --the current--.
Claim 28 recite “the first and second” in line 11 and should recite --the first and the second--.
Claim 29 recites “the first core member the first” in line 2 and should recite --the first core member, the first--.
Claim 29 recites “its flexibility” in line 4 and should recite --the flexibility--.
Claim 29 recites “the first and second” in line 4 and should recite --the first and the second--.
Claim 29 recites “the first and second” in line 5 and should recite --the first and the second--.
Claim 29 recites “the first and second” in line 6 and should recite --the first and the second--.
Claim 30 recites “the first and second” in line 1 and should recite --the first and the second--.
Claim 30 recites “electrical current” in line 3 and should recite --the electrical current--.
Claim 31 recites “the first and second” in line 1 and should recite --the first and the second--.
Claim 33 recites “the first and second” in line 1 and should recite --the first and the second--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the following guide wire purposes" in line 2 in which there is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 16-21, 24, 25, 27-31, 34 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US 2003/0114776 A1)(cited by applicant)(Griffin).
In Regards to Claim 16: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”) comprising: a guide wire assembly including: a guide wire member (see Griffin: Abstract “guide wire”) including an alloy and having a flexibility that is configured to change when exposed to an electrical current (see Griffin paragraph [0014] “FIG. 2, the shaft 12 includes a hypotube 22 which may comprise, for example, stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc.”); and an insulation material surrounding at least a portion of the guide wire member (see Griffin: Abstract “guide wire may include a distal polymeric member”); and a controller electrically coupled to the guide wire assembly (see Griffin paragraph [0009] “guide wire system includes a guide wire 10 connected to a controller and power source 50 by a coupling 40 and lead 60”) and configured to cause an electrical current to be selectively supplied to the guide wire assembly (see Griffin paragraph [0013] “Controller/power supply 50 may comprise a conventional power supply with conventional control circuitry to provide a constant or modulated AC or DC signal”) such that the flexibility of the guide wire assembly changes in response to an exposure to the electrical current (see Griffin paragraph [0016]).
In Regards to Claim 17: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”) comprising: a guide wire assembly including: a guide wire member (see Griffin: Abstract “guide wire”) including an alloy, wherein the alloy comprises a phase-changeable alloy (see Griffin paragraph [0012] “increases in stiffness (e.g., returns to its nominal flexibility or stiffness at body temperature)” and paragraph [0014] “FIG. 2, the shaft 12 includes a hypotube 22 which may comprise, for example, stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc.”).
In Regards to Claim 18: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”) comprising: a guide wire assembly including: a guide wire member (see Griffin: Abstract “guide wire”) including an alloy, wherein the alloy comprises nitinol (see Griffin paragraph [0014] “FIG. 2, the shaft 12 includes a hypotube 22 which may comprise…Nitinol”). 
In Regards to Claim 19: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”) comprising: a guide wire assembly including: a guide wire member (see Griffin: Abstract “guide wire”), wherein the guide wire member comprises a first core member (see Griffin paragraph [0014] “core member 26”) and a second core member coupled to the first core member (see Griffin paragraph [0014] “hypotube 22”) the first core member comprising the alloy such that the guide wire member is configured to change its flexibility when exposed to the electrical current (see Griffin paragraph [0014] “core wire 26…may comprise stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc” and paragraph [0015]), wherein the first and second core members are coupled to one another at respective first ends of the first and second core members (see Griffin paragraph [0014] “The distal end of the core wire 26 may be welded to the distal end of the slotted portion 28 of the hypotube 22”), and wherein respective second ends of the first and second core members are coupled with the controller (see Griffin: Figure 1 and paragraph [0013] “controller/power supply 50 is connected by lead 60…connected to the proximal portion 14 of the guide wire shaft 12”).
In Regards to Claim 20: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), wherein one or more of the first and second core members extend generally linearly along a longitudinal axis of the guide wire assembly (see Griffin paragraph [0014] “core wire 26 may extend through the lumen in the hypotube 22”) when exposed to electrical current (see Griffin paragraph [0015] “resistive heater coil 32 is connected to insulated leads 34 which may be disposed in the lumen of the hypotube 22 around the core wire 26”).
In Regards to Claim 21: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), wherein the first and second core members are aligned parallel to one another (see Griffin paragraph [0014] “core wire 26 may extend through the lumen in the hypotube 22”; core wire 26 being extended through hypotube 22 means the two core members are concentric and concentric circles parallel each other).
In Regards to Claim 24: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), wherein the first core member and the second core member are formed from different materials (see Griffin paragraph [0014]; “hypotube 22 which may comprise, for example, stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc…core wire 26 may extend through the lumen in the hypotube 22, and may comprise stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc”; each core member may be selected independently from the other resulting in two core members formed from different materials).
In Regards to Claim 25: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), wherein the first core member and the second core member are formed from different alloys (see Griffin paragraph [0014]; “hypotube 22 which may comprise, for example, stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc…core wire 26 may extend through the lumen in the hypotube 22, and may comprise stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc”; each core member may be selected independently from the other resulting in two core members formed from different alloys).
In Regards to Claim 27: Griffin teaches a medical system (see Griffin paragraph [0009] “guide wire system”), wherein the controller is operable to cause a current to flow through a first portion of the guide wire member and wherein the insulation material surrounds the first portion (see Griffin: Figure 1 and paragraph [0013] “To control activation and deactivation of the heat source, a controller/power supply 50 is connected…may comprise a conventional power supply with conventional control circuitry to provide a constant or modulated AC or DC signal” and paragraph [0012] “heat source… connected to a polymeric member that increases in flexibility when heated, and increases in stiffness (e.g., returns to its nominal flexibility or stiffness at body temperature) when cooled. Thus, by activating or deactivating the heat source, the flexibility of the polymeric member, and thus the flexibility of the distal portion 16, may be adjusted” and Figure 2).
In Regards to Claim 28: Griffin teaches a medical system (see Griffin paragraph [0009] “guide wire system”) comprising: a guide wire assembly (see Griffin paragraphs [0006] and [0007] and Figures 1 and 2, element 10) configured to transition between a first configuration and a second configuration, wherein a flexibility of the guide wire assembly in the first 4US.127037836.01Appln. No. TBDAttorney Docket No. 450385.002767 1656US02configuration exceeds the flexibility of the guide wire assembly in the second configuration (see Griffin paragraph [0012] “increases in flexibility when heated, and increases in stiffness (e.g., returns to its nominal flexibility or stiffness at body temperature) when cooled”); the guide wire assembly including: a guide wire member comprising an alloy paragraph (see Griffin paragraph [0014] “FIG. 2, the shaft 12 includes a hypotube 22 which may comprise, for example, stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc.”); and an insulation material surrounding at least a portion of the guide wire member (see Griffin: Abstract “guide wire may include a distal polymeric member”); and a controller electrically coupled to the guide wire assembly (see Griffin paragraph [0009] “guide wire system includes a guide wire 10 connected to a controller and power source 50 by a coupling 40 and lead 60”) and configured to cause an electrical current to be selectively supplied to the guide wire assembly (see Griffin paragraph [0013] “Controller/power supply 50 may comprise a conventional power supply with conventional control circuitry to provide a constant or modulated AC or DC signal”) to cause the guide wire assembly to transition between the first and second configurations (see Griffin paragraph [0016]).
In Regards to Claim 29: Griffin teaches a medical system (see Griffin paragraph [0009] “guide wire system”), wherein the guide wire member comprises a first core member (see Griffin paragraph [0014] “core member 26”) and a second core member coupled to the first core member (see Griffin paragraph [0014] “hypotube 22”) the first core member comprising the alloy such that the guide wire member is configured to change its flexibility when exposed to the electrical current (see Griffin paragraph [0014] “core wire 26…may comprise stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc” and paragraph [0015]), wherein the first and second core members are coupled to one another at respective first ends of the first and second core members (see Griffin paragraph [0014] “The distal end of the core wire 26 may be welded to the distal end of the slotted portion 28 of the hypotube 22”), and wherein respective second ends of the first and second core members are coupled with the controller (see Griffin: Figure 1 and paragraph [0013] “controller/power supply 50 is connected by lead 60…connected to the proximal portion 14 of the guide wire shaft 12”).
In Regards to Claim 30: The medical system of claim 29, wherein one or more of the first and second core members extend generally linearly along a longitudinal axis of the guide wire assembly (see Griffin paragraph [0014] “core wire 26 may extend through the lumen in the hypotube 22”) when exposed to electrical current (see Griffin paragraph [0015] “resistive heater coil 32 is connected to insulated leads 34 which may be disposed in the lumen of the hypotube 22 around the core wire 26”).
In Regards to Claim 31: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), wherein the first and second core members are aligned parallel to one another (see Griffin paragraph [0014] “core wire 26 may extend through the lumen in the hypotube 22”; core wire 26 being extended through hypotube 22 means the two core members are concentric and concentric circles parallel each other).
In Regards to Claim 34: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), wherein the first core member and the second core member are formed from different materials (see Griffin paragraph [0014]; “hypotube 22 which may comprise, for example, stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc…core wire 26 may extend through the lumen in the hypotube 22, and may comprise stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc”; each core member may be selected independently from the other resulting in two core members formed from different materials).
In Regards to Claim 35: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), wherein the first core member and the second core member are formed from different alloys (see Griffin paragraph [0014]; “hypotube 22 which may comprise, for example, stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc…core wire 26 may extend through the lumen in the hypotube 22, and may comprise stainless steel or a super elastic metal such as a nickel titanium alloy, Nitinol, MP35N, Inconel, etc”; each core member may be selected independently from the other resulting in two core members formed from different alloys).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22, 23, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2003/0114776 A1)(cited by applicant)(Griffin) in view of INOUE (US 2019/0046774 A1)(Inoue).
In Regards to Claim 22: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), but is silent to wherein the second core member is helically coiled about the first core member.
Inoue teaches a guide wire (see Inoue: Abstract “guide wire”) with two core members (see Inoue paragraph [0071] “main body 10”, first core member and “element wire 111”, second core member) wherein the second core member is helically coiled about the first core member (see Inoue paragraph [0071] “the coil 11…is formed by winding an element wire 111 around the wire main body 10” and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the two core members as taught by Griffin as helically wound core members as disclosed in Inoue, in order to reduce the contact surface area of the main wire body and reduce the sliding resistance (see Inoue paragraph [0070]). 
In Regards to Claim 23: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), but is silent to wherein the first and second core members are each helically wound about a longitudinal axis of the guide wire assembly.
Inoue teaches a guide wire (see Inoue: Abstract “guide wire”) with two core members (see Inoue paragraph [0071] “main body 10”, first core member and “element wire 111”, second core member) wherein the first and second core members are each helically wound about a longitudinal axis of the guide wire assembly (see Inoue paragraph [0071] “the coil 11…is formed by winding an element wire 111 around the wire main body 10” and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the two core members as taught by Griffin as helically wound core members as disclosed in Inoue in order to reduce the contact surface area of the main wire body and reduce the sliding resistance (see Inoue paragraph [0070]).
In Regards to Claim 32: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), but is silent to wherein the second core member is helically coiled about the first core member.
Inoue teaches a guide wire (see Inoue: Abstract “guide wire”) with two core members (see Inoue paragraph [0071] “main body 10”, first core member and “element wire 111”, second core member) wherein the second core member is helically coiled about the first core member (see Inoue paragraph [0071] “the coil 11…is formed by winding an element wire 111 around the wire main body 10” and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the two core members as taught by Griffin as helically wound core members as disclosed in Inoue in order to reduce the contact surface area of the main wire body and reduce the sliding resistance (see Inoue paragraph [0070]). 
In Regards to Claim 33: Griffin teaches a medical system (see Griffin paragraph [0006] “guide wire system”), but is silent to wherein the first and second core members are each helically wound about a longitudinal axis of the guide wire assembly.
Inoue teaches a guide wire (see Inoue: Abstract “guide wire”) with two core members (see Inoue paragraph [0071] “main body 10”, first core member and “element wire 111”, second core member) wherein the first and second core members are each helically wound about a longitudinal axis of the guide wire assembly (see Inoue paragraph [0071] “the coil 11…is formed by winding an element wire 111 around the wire main body 10” and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the two core members as taught by Griffin as helically wound core members as disclosed in Inoue in order to reduce the contact surface area of the main wire body and reduce the sliding resistance (see Inoue paragraph [0070]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2003/0114776 A1)(cited by applicant)(Griffin) in view of Quiachon et al. (5,938,623)(cited by applicant)(Quiachon).
In Regards to Claim 26: Griffin teaches a medical system (see Griffin paragraph [0009] “guide wire system”), wherein the guide wire assembly varies in flexibility to allow it to function for tracking (see Griffin paragraph [0010] “adjustable flexibility to provide trackability”), but is silent to wherein the guide wire assembly varies in flexibility to allow it to function for at least two of the following guide wire purposes: tracking, deployment, and cannulation.
Quiachon teaches a guide wire (see Quiachon: Abstract) wherein the guide wire assembly varies in flexibility to allow it to function for deployment (see Quiachon: Column 19, lines 42-44 “stiffened to provide additional support during the time it is desired to deliver a stent”) and cannulation (see Quiachon: Column 2, lines 8-11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the guide wire as taught by Griffin with the guide wire flexibility functions of Quiachon in order to only have to utilize one guide wire during a procedure (see Quiachon: Column 19, lines 38-41).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/             Examiner, Art Unit 3791

/MATTHEW KREMER/             Primary Examiner, Art Unit 3791